DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The amendment dated 02/25/2022 has been accepted and entered.
Claims 1-3, 5, 6 and 8-22 are pending.
Claims 4 and 7 are canceled.

Applicant’s amendment and associated remarks, see page 5, filed 02/25/2022, with respect to claims 15-18 and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 15-18 and 20 has been withdrawn. 
	Regarding the relevance of Mori, a plastic storage container designed to preserve and store its contents for an extended time is considered to be in the same field of endeavor as a blood bag when constructing a bag. It is reasonable that a person having ordinary skill in the art would look to the plurality of existing containers which have the necessary features to achieve the desired effect.
	Applicant’s arguments, see page 7, filed 03/04/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are moot in view of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of US 8333193 B2 (Yamashita et al.), hereinafter Yamashita in view of US 20070051362 A1 (Sullivan et al.), hereinafter Sullivan.

Claims 1-2, 9-11, 13-18 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentine (WO 91/04004) in view of Okada (US 20140308405 A1) with citations to Valentine directed to the foreign reference/translated version provided by Applicant on 12/30/2019.
Regarding claim 1, Valentine discloses a red blood cell storage container comprising: a container body for storing red blood cells, wherein the container body is made of a plasticizer-free resin composition (Valentine p. 3 lines 2-6) comprising one or more of: polyolefin polymer, polyamide polymer, polyurethane polymer, polystyrene polymer, polybutadiene polymer, polyester polymer, fluoropolymer, polycarbonate polymer, polyacrylic polymer, and/or polysulfone polymer (Valentine p. 7 lines 21-30). 
Valentine is silent to a coating part. 
Okada teaches a red blood cell storage container [0446] comprising diamond-like carbon [0395]. Okada further teaches that a plasticizer is an optional addition [0318] and is therefore considered to be plasticizer free. Okada teaches the thickness of the coating to be 50-5000 nm which meets the required thickness of “about 1 µm” as claimed by applicant.
It would have been obvious to one of ordinary skill in the art at the time of invention to have included a coating of diamond-like carbon on the inner surface of the container body of Valentine, as taught by Okada, to improve storage life under various conditions (Okada Abstract).
While Valentine/Okada does not specify wherein the coating part made of diamond-like carbon inhibits hemadsorption and improves storability of the red blood cell storage container, this limitation is an inherent property of the container with the diamond-like carbon coating as taught by Valentine/Okada and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claims 2 and 21-22, Valentine further discloses wherein, when storing red blood cells, the container body further comprises: a red blood cell preservative of a mixed solution, as Valentine teaches preservatives such as mannitol, dextrose (glucose), adenine, saline (Valentine p. 17 lines 8-27). 

Regarding claim 9, Valentine teaches a starting volume of 450 mL of blood that is centrifuged to isolate red blood cells and a preservative mixture (ADSOL, a mixture of adenine/dextrose/mannitol/saline) of 100 mL is added (Valentine p. 20 line 27 – p. 21 line 11). It is not clear whether the amount of preservative used by Valentine falls within the claimed range of about 40 mL to about 60 mL preservative per 100 mL of red blood cells. 
However, through routine optimization, it would have been obvious to one of ordinary skill in the art at the time of invention to add about 40 mL to about 60 mL of red blood cell preservative per 100 mL of red blood cells, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art at the time of invention to determine an operable amount of ADSOL because amounts of saline, adenine, glucose and mannitol added to a blood sample is an art-recognized, result effective variable known to affect the hemolysis of the red blood cells, which would have been optimized in the art to provide minimal hemolysis. 

Regarding claim 10, Valentine teaches a starting volume of 450 mL of blood and a preservative mixture (ADSOL, a mixture of adenine/dextrose/mannitol/saline) of 100 mL is added (Valentine p. 20 line 27 – p. 21 line 11). This concentration is equivalent to about 22.2 mL preservative per 100 mL collected blood, which falls within the claimed range of about 20 mL to about 30 mL per 100 mL of collected blood. 

Regarding claim 11, Valentine teaches wherein a concentration of the anti-hemolytic agent (vitamin E) comprises preferably 10-50 mg/dL (Valentine p. 14 lines 24-27) which is equivalent to 100-500 ppm, which is understood as the claimed about 75 – 300 ppm. Valentine includes vitamin E to increase the blood stability (as motivated by Valentine p. 15 lines 8-11).
It would have been obvious to one of ordinary skill in the art at the time of invention to have chosen about 75 ppm to about 300 ppm of the anti-hemolytic agent, to increase the blood stability, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Valentine and Okada, as applied above in claim 1. As stated above, Valentine and Okada teach the coating part formed on the inner surface of the container body but does not specify chemical vapor deposition.
However, the limitation of the instant claim is a product by process limitation. The manner in which the product is formed (via chemical vapor deposition) is a product by process limitation which does not further limit the claimed product. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Valentine and Okada, as applied above in claim 1.
While Valentine/Okada does not specify wherein the coating part prevents hemolyzation of the red blood cells by preventing hemadsorption of the red blood cells stored within the container body, this limitation is an inherent property of the container with the diamond-like carbon coating as taught by Valentine/Okada and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claims 15 and 16, Valentine further discloses wherein the red blood cells are stored for two weeks to five weeks as Valentine teaches storing blood over 21 days (3 weeks) up to 35 days (5 weeks) (Valentine p. 17 line 28 – p. 18 line 3).

Regarding claims 17 and 18, all of the elements of the current invention have been substantially disclosed by Valentine and Okada, as applied above in claim 1.
While Valentine/Okada does not specify wherein a hemolysis rate of the red blood cells is less than or equal to about 30 mg/mL at two weeks of storage (claim 17) and less than or equal to about 100 mg/mL at five weeks of storage (claim 18), these limitations recite functional limitations. As Valentine/Okada teach all of the structural elements of the claims, the functional limitations are intrinsic results of the apparatus and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claims 3, 5-6, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentine in view of Okada and further in view of Estep (US 4432750).
Regarding claims 3, 5 and 6, all of the elements of the current invention have been substantially disclosed by Valentine and Okada, as applied above in claim 2. Valentine further discloses wherein, when storing red blood cells, the container body further comprises: an anti-hemolytic agent, since Valentine teaches including vitamin E, a preferred anti-hemolytic agent of the present application (see present specification ¶ 0029, also claim 6) wherein the anti-hemolytic agent comprises vitamin E (Valentine p. 3 lines 2-6). Valentine is silent to the container body further comprising a surfactant, wherein a hydrophilic moiety of a molecular structure of the surfactant comprises polyoxyethylene sorbitan. 
Estep, however, teaches a solution for preserving red blood cells (Estep Col 2 lines 57-60) in the same field of endeavor and that is pertinent to the problem of supporting cell viability, with a surfactant and wherein a hydrophilic moiety of a molecular structure of the surfactant comprises polyoxyethylene sorbitan (Estep Col 4 lines 27-48), since Estep teaches including polyoxyethylene sorbitan, the preferred surfactant of the present application (see present specification ¶ 0031, also claim 5), to stabilize the emulsion (as motivated by Estep Col 4 lines 29-32). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a surfactant such as polyoxyethylene sorbitan to the container of Valentine/Okada, as taught by Estep, to stabilize the emulsion. 

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Valentine, Okada and Estep, as applied above in claim 3, except for a concentration of the surfactant comprises about 75 ppm to about 300 ppm.  
Estep further teaches an example solution (Example II) of 440 mg of Tween, a polyoxyethylene sorbitan surfactant (Estep Col 4 lines 41-46), in an equal amount of cholesterol and 10 mL of buffer that was diluted to various concentrations and added to amounts of whole blood (Estep Col 7 line 22 – Col 8 line 17). Estep teaches the preferred concentration of Tween, resulting in the lowest hemoglobin count, ranged from 0.075 – 0.38 mg/ml (Estep Col 7 line 66 – Col 8 line 12), or 75-380 ppm. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have chosen about 75 ppm to about 380 ppm of the surfactant, overlapping the claimed range of 300 – 900 ppm, to exhibit the lowest hemoglobin, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Valentine, Okada and Estep, as applied above in claim 3.
While Valentine/Okada/Estep does not specify wherein the anti-hemolytic agent prevents an impairment of an erythrocyte membrane via an anti-oxidation effect and an affinity for a lipid of the erythrocyte membrane, this limitation is an inherent property of the apparatus as taught by Valentine/Okada/Estep and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentine in view of Okada in further view of Mori (US 7166336 B1).
Regarding claims 8 and 20, all of the elements of the current invention have been substantially disclosed by Valentine and Okada, as applied above in claim 1. 
Valentine teaches the container body is a bag (Abstract) formed from a sheet of the plasticizer-free resin composition (Valentine p. 3 lines 29-32, the formation considered to be formed of a sheet from the descriptions in (Valentine p. 5 lines 20-31, p. 25 lines 3-5).
Valentine further teaches the plastic container to have a thickness between 2 and 60 mils, or 0.05 – 1.5 mm (Valentine p. 4 line 31 – p. 5 line 2) or preferably 5 mils, or 0.13 mm (Valentine p. 5 line 12). The combination as stated above is still silent to wherein a total thickness of the container body and of the coating part is about 0.05 mm to about 1.0 mm (claim 8) and wherein a thickness of the coating part is about 0.005 µm to less than about 0.01 µm (claim 20). 
Mori, however, teaches a diamond like carbon film coated on the inner surface of a plastic bottle pertinent to the problem of creating a good oxygen gas barrier (Mori Col 2 lines 15-21) wherein the thickness of the film/coating is within the range of 50 – 400 Å (Mori Col 4 lines 42-44), equivalent to 0.005 – 0.04 µm to reduce the oxygen transmission rate through the DLC film (as motivated by Mori Col 4 lines 46-51). One of ordinary skill in the art would understand a total thickness of the container body and coating part of the Valentine/Okada/Mori combination would fall within the claimed range of about 0.05 mm to about 1.0 mm, since for example, 0.13 mm from the plastic container as taught by Valentine plus 0.005-0.04 µm from the coating as taught by Okada/Mori.
It would have been obvious to one of ordinary skill in the art at the time of invention to have chosen the coating thickness of Valentine/Okada/Mori about 0.005 - 0.04 µm, overlapping the claimed range of about 0.005 – about 0.01 µm, to reduce the oxygen transmission rate through the DLC film, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781